HOOD, Associate Judge.
Plaintiff below brought action in the Landlord and Tenant Branch for possession of a room in premises 1728 P Street, Northwest, in the District of Columbia, alleging the room was held by defendant as a tenant by sufferance which tenancy had been terminated by a notice to quit.
Plaintiff leased the entire premises on or about June 26, 1942, for the purpose of making her home there and renting other rooms in the house. When plaintiff took possession of the premises, defendant was then in possession of the room in question, and plaintiff requested defendant to move to another room as plaintiff desired possession of that room for her own personal occupancy. Defendant refused to move, notice to quit was given by plaintiff, and the action below followed.
At the trial plaintiff testified she wished this room for her own immediate and personal use and occupancy as a dwelling, that it was best suited to her needs because it *691was located near the head of the stairway, was the best room in the house from which to operate the premises, and was the most convenient room for answering the door and telephone downstairs, as well as for keeping order on the premises.
On cross-examination plaintiff admitted that the rent for the room in question is the “lowest in the house” but' said that was not the reason she desired it for her own occupancy.
Defendant testified she had occupied the room in question — -a large room on the second floor — for three years, had bought furnishings for the room, had a private telephone installed in it, and it was best suited for her purposes; that the room had the lowest rental in the house, which was one reason she did not wish to move, and further it was objectionable to her to move at this time and she did not wish to move to the third floor.
Trial was had without a jury and the trial judge made a finding for the defendant on the ground that “I do not think the plaintiff has proved a case under the Rent Control Act.” The District of Columbia Emergency Rent Act,1 a temporary measure brought about by the national emergency, was enacted “to prevent undue rent increases and any other practices relating to housing accommodations in the District of Columbia which may tend to increase the cost of living or otherwise impede the national-defense program.”
The foregoing Act provides for “maximum rent ceilings” and “minimum service standards,” and restricts the right of a landlord to recover possession of his property. The pertinent provision, so far as the instant case is concerned, is in Section 5 of the Act providing:
“(b) No action or proceeding to recover possession of housing accommodations shall be maintainable by any landlord against any tenant, notwithstanding that the tenant has no lease or that his lease has expired, so long as the tenant continues to pay the rent to which the landlord is entitled, unless—
i}c í¡; jjs
“(2) The landlord seeks in good faith to recover possession of the property for his immediate and personal use and occupancy as a dwelling.”
 It is evident the Act did not intend to prevent an owner from occupying his own premises, provided such occupancy is sought in good faith and not for the purpose of evading or defeating the purposes of the Act. In such circumstances, where an owner has several properties available, the choice of which one he shall occupy is for him.2
We think the plaintiff below made out a good case within the meaning of the Act. There is no evidence that she was actuated by caprice or malice, but on the contrary, the evidence discloses a reasonable basis for her demand for possession of this particular room. That the room had the “lowest rent” in the house may have added to her desire to have it for her own occupancy, but we do not think the trial court was justified in concluding that this factor was her chief reason.
By designation of counsel for appellant there was included in the record a brief in behalf of plaintiff and a letter of defendant in reply thereto, filed with the trial judge while he had the case under advisement. Briefs and documents of that nature are properly no part of the record and their inclusion tends to create confusion as well as add to the labor and cost of preparing the record. Counsel should avoid any such practice.
Reversed with instructions to enter judgment for plaintiff.
Reversed.

 Public Law 327 — 77th Congress, approved December 2, 1941, amended September 26, 1942, Public Law 715 — 77th Congress, D.C.Code 1940, § 45-1601 et seq., 56 Stat. 759.


 Mess v. Mosteller, 54 App.D.C. 77, 294 F. 1008, decided under the Ball Rent Act, 41 Stat. 297.